848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamar FLETCHER, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS;  Stephen Norris,T.D.O.C. Commissioner;  Michael Dutton, Warden;  Bob StephenJob Board Chairman;  Sue Bowman, Job Tracking Clerk;  K.Baugh, Corporal, Disciplinary Board Chairman;  EugeneHartface, Disciplinary Board Member;  Peggy Telley,Disciplinary Board Member;  Vanessa Armstrong, Counselor;William McIntyre, Grievance Chairman;  Board of ProfessionalResponsibility;  Lance Bracy, Chief District Counsel;Howard L. Wagerman, Court Appointed Attorney;  Wagerman &Seligstein Law Office;  John Doe, Surety Cos. and/or BondingAgencies, Defendants-Appellees.
No. 88-5391.
United States Court of Appeals, Sixth Circuit.
June 3, 1988.

Before ENGEL, Chief Judge and DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that on March 22, 1988, the district court dismissed four of the defendants and directed that process issue as to the remaining defendants.  Summonses were served on the remaining defendants on March 29, 1988.  Appellant appealed on March 30, 1988, from the March 22, 1988, order.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.